By the Court,

Savage, Ch. J.
The proof in this case is utterly defective. The deed produced by the plaintiff is executed by an attorney, and his power is not shewn ; but admitting the deed to have been duly executed, it does not shew even a prima facie right to the property in question. It bears date only about two years since, and even possession under it is not shewn. We therefore do not feel ourselves authorized, upon this proof to determine the right, title and interest of the plaintiff
As this is the first case which has arisen under the Revised Statutes, (2d vol. p. 321, § 22, 23,) where we have been called upon to determine the rights of the parties in partition, where a default has been entered, we think it well to intimate that the proof which we will require in cases of this kind will be such as in an action of ejectment would be considered as establishing a prima facie right in a plaintiff to recover the premises claimed by him; and that the practice which we will adopt in relation to these cases will be to refer the taking of the proofs to the clerk, whose report, together with the abstract of title furnished by the plaintiff, must be submitted to the court